PER CURIAM:
Larry O. Easter appeals the district court’s orders dismissing his civil action and motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* Easter v. Virginia, No. 4:05-cv-00162-HCM (E.D.Va. Sept 5, 2006; Oct. 18, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although this court has been named as a defendant-appellee in this action, we exercise our discretion to decide the appeal pursuant to the Rule of Necessity. United States v. Will, 449 U.S. 200, 211-17, 101 S.Ct. 471, 66 L.Ed.2d 392 (1980).